Citation Nr: 1720670	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-16 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In February 2015, the Board remanded the claim for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for diabetes mellitus.  He contends that his diabetes mellitus is due to exposure to herbicides while stationed at missile sites in rural North Dakota and that some of the chemicals, as Agent Orange, were the same as chemicals used during the Vietnam War.  The Board remanded the claim in February 2015 for verification of any chemical exposure.  Such development was undertaken by the RO.

The Board also noted that during the course of the appeal the Veteran had raised the issue of entitlement to service connection for obesity.  Specifically, he stated that for approximately 11 years during active service, he worked night and afternoon shifts, causing him to have less than adequate sleep.  He alleged that studies cited to the National Institutes of Health show that the less people sleep, the more likely they are to become obese and develop diabetes.  The claim for service connection for obesity had not been developed or adjudicated by the RO.  The Board remanded the claim for entitlement to service connection for obesity for development and adjudication by the RO before deciding the issue of entitlement to service connection for diabetes mellitus.  

However, on review, a determination on the issue of entitlement to service connection for obesity was not made by the RO.  Based on the foregoing, the Board finds that a remand is required to ensure compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development regarding the Veteran's claim for service connection for obesity, to include providing all required notice to the Veteran and informing him of his rights regarding the claim.

2.  Then, the AOJ should adjudicate the claim for service connection for obesity and inform him of his appellate rights with respect to the decision. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




